Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Response to Amendment
The amendment filed 08/10/2022 has been entered.  As directed by the amendment: claims 13, 38, 40-42, and 45 are amended; claims 14, 16-21, 25-35, and 46-47 are cancelled; and claims 48-50 are added.  Therefore, claims 13, 15, 19-20, 22-24, 36-45, and 48-50 are pending.
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
With respect to claim 13, applicant states that:
“The amendments are supported by the specification. See, e.g., present application at 
paragraphs [0009]-[0011]. Applicant notes that the amendments provide relations without 
concretely specifying a reference base. However, Applicant submits that in view of the present description it is clear that these relations are to be perceived as provisions of beneficial effects defining the heaters. The documents of record do not teach and suggest these features.”

	
	In response, the examiner respectfully disagrees.  While the cited prior art do not use explicitly the same wording found in the amended “wherein” limitations, the combination, nonetheless, provides implicit or inherent teaching for the reasons enumerated in this Office Action.
With respect to claims 38 and 45, applicant states that:

“Smith-Johannsen does not teach or suggest that the main body comprises a top surface and a bottom surface, each being a plane and each being defined by L x B, and a side face connecting the top surface to the bottom surface and also being a plane, and that the first and second electrodes are located on portions of the side face along a normal of the plane of the side face. As can be seen from Figure 3 of Smith-Johannsen (reproduced below for convenience) the electrodes 14, 15 are not located on a normal of the side face 13 but orthogonal thereto.”

	In response, the examiner respectfully disagrees.


    PNG
    media_image1.png
    532
    691
    media_image1.png
    Greyscale

	Smith-Johannsen, as shown above, teaches, for instance, electrode 14 being located on portion of the left side face along a direction perpendicular to the vertical plane of the side face. 

    PNG
    media_image2.png
    169
    505
    media_image2.png
    Greyscale

Figure 5 of Instant Application

	With respect to the instant application, Figures 1, 3, and 5-8 depict various arrangements of electrodes EL1 and EL2 relative to main body GK. With Figure 5 taken as an illustrative example, the electrodes are depicted as being directly on the left and right side faces of the main body and extending along the height thereof.  The examiner recommends amending the claim language to recite that the first and second electrode are located directly on the first and second side faces, respectively, in order to highlight this structural difference.  As can be seen in the prior art Figure of Smith-Johannsen, the electrodes 14 and 15 are not directly on the left and right side faces of main body 13.  The aforementioned wording would, therefore, provide a distinction over the manner in which the prior art, specifically Smith-Johannsen, is applied.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling element” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “cooling element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “…configured to emit heat dissipated in the main body to surroundings” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “cooling” convey only function and not any known structure for performing the claimed functions.  That is, “cooling” modifies “element” functionally, rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
paragraph 0028 discloses using one or more cooling elements “made of metal” to “represent a current path preferred by charge carriers from one electrode to the other;” Figure 10 shows cooling element “KK,” whereas paragraph 0058 discloses the cooling element having “a large surface, for example, by means of cooling ribs.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13, 15, 22-24, and 36-37 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 13, the recitation of “wherein fluctuations of a resistance the PTC material are reduced” renders the claim indefinite as it is unclear what is meant by “reduced.”  That is, for instance, reduced compared to what? With respect to the instant application, paragraph 0003 (as published) discloses that the electrical resistance of a PTC material “increases with rising temperature.”  Paragraph 0010 states that “In contrast to conventional PTC heaters, fluctuations of the resistance are reduced by the displacement of the position of the electrodes.  Paragraph 0008 discloses that the electrodes have a “spacing from one another which is greater than the height of the heater.”  The specification merely repeats the same claim language of reduced resistance fluctuations without indicating, relative to what, the resistance is being reduced. It is unclear, for instance, if the result of reduced resistance fluctuations is dependent solely, or entirely, on the relative positioning of the electrodes, the resistance of the material of the PTC, the voltage or current applied, or, rather, on a combination thereof.
	Regarding claim 13, the recitation of “wherein variations of a total conductivity of the heater are reduced” renders the claim indefinite as it is unclear what is meant by “reduced.” That is, for instance, reduced compared to what? With respect to the instant application, paragraph 0003 (as published) discloses that the electrical resistance of a PTC material “increases with rising temperature.”  Paragraph 0010 states that “In contrast to conventional PTC heaters, fluctuations of the resistance are reduced by the displacement of the position of the electrodes” and that “Variations of the total conductivity of the component are accordingly reduced.” Paragraph 0008 discloses that the electrodes have a “spacing from one another which is greater than the height of the heater.”  The specification merely repeats the same claim language of reduced total conductivity without indicating, relative to what, the total conductivity is being reduced. It is unclear, for instance, if the result of reduced total conductivity is dependent solely, or entirely, on the relative positioning of the electrodes, the resistance of the material of the PTC, the voltage or current applied, or, rather, on a combination thereof. It is not clear in what way the total conductivity is reduced.
	Regarding claim 13, the recitation of “wherein a switch-on current is reduced while the same total resistance of the heater is maintained” renders the claim indefinite as it is unclear what is meant by “reduced.” Paragraph 0002 of the instant application discloses that the “invention relates to PTC heaters, in which the switch-on current is reduced.”  Paragraph 0005 discloses that known PTC heaters “are distinguished by relatively high switch-on current and…relatively low breakdown voltage” and that these “electrical parameters are moreover very strongly dependent on variations of the processes during the production of the heater.”  Paragraph 0011 discloses that because “the electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body, the switch-on current is reduced, in particular if the same total resistance of the heater is maintained.”  The specification merely repeats the same claim language of reduced switch-on current without indicating, relative to what, the switch-on current is being reduced. It is unclear, for instance, if the result of reduced switch-on current is dependent solely, or entirely, on the manner in which the heater is made, relative positioning of the electrodes, the resistance of the material of the PTC, the voltage or current applied, or, rather, on a combination thereof. 
	Regarding claim 13, the recitation of “wherein a breakdown voltage is elevated and a sensitivity with respect to variations during production is reduced ” renders the claim indefinite as it is unclear what is meant by “elevated” and “reduced.”  Paragraph 0005 of the instant application discloses that known PTC heaters “are distinguished by relatively high switch-on current and…relatively low breakdown voltage” and that these “electrical parameters are moreover very strongly dependent on variations of the processes during the production of the heater.”  Paragraph 0011 discloses that because “the electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body, the switch-on current is reduced, in particular if the same total resistance of the heater is maintained” and that the “breakdown voltage is elevated and the sensitivity with respect to variations during the production is reduced.” The specification merely repeats the same claim language of an elevated breakdown voltage and reduced sensitivity without indicating, relative to what, the breakdown voltage is being elevated and the sensitivity is being reduced. It is unclear, for instance, if the aforementioned results are dependent solely, or entirely, on the manner in which the heater is made, relative positioning of the electrodes, the resistance of the material of the PTC, the voltage or current applied, or, rather, on a combination thereof.
	Regarding claim 13, the recitation of “wherein nonlinear effects at grain boundaries are reduced” renders the claim indefinite as it is unclear what is meant by “reduced.” Paragraph 0010 discloses that “Nonlinear behavior increases with increasing voltage and/or increasing electrical field strength” and that “Nonlinear effects are reduced by an enlargement of the spacing of the electrodes and, accompanying this, by a reduction of the electrical field strength in the interior of the varistor material at constant voltage.” Paragraph 0011 discloses that because “the electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body, the switch-on current is reduced, in particular if the same total resistance of the heater is maintained” and that the “electrical field in the material of the PTC heater is reduced, which also reduces nonlinear effects, for example, at grain boundaries.” The specification merely repeats the same claim language of reduced nonlinear effects without indicating, relative to what, the nonlinear effects is being reduced. It is unclear, for instance, if the aforementioned result is dependent solely, or entirely, on the manner in which the heater is made, relative positioning of the electrodes, the resistance of the material of the PTC, the voltage or current applied, or, rather, on a combination thereof. It is unclear in what way the nonlinear effects are being reduced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38, 40-43, 45, and 48-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith-Johannsen (U.S. Patent 5057674).
Regarding claim 37, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image3.png
    540
    664
    media_image3.png
    Greyscale

a main body having a length L, a width B, and a height H comprising a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) comprising an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes), 
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H),

    PNG
    media_image4.png
    489
    655
    media_image4.png
    Greyscale

wherein the main body comprises a top surface (Upper surface of 13 covered by layer 11) and a bottom surface (Bottom surface of 13 covered by layer 12) each being a plane and each defined by L x B (dimensions L and B defined the surface area of the top and bottom surfaces of 13), and a side face (indicated by the smaller annotated arrows.  That is, main body 13 comprises a rear side face, a front side face, and left and right side faces) connecting the top surface to the bottom surface and also being a plane (i.e., the side face extends along an imaginary vertical plane perpendicular to the horizontal planes of the top and bottom surface), and

    PNG
    media_image1.png
    532
    691
    media_image1.png
    Greyscale

wherein the first and second electrodes (14 and 15) are located on (indirectly) portions of the side face (as shown above, electrodes 14 and 15 extend from the front side face toward the rear side face and from the left/right side faces inward.  The electrodes 14 and 15 are indirectly located on portions of the side face.  For example. The front face of electrode 14 is located indirectly on a portion of the front side face of main body 13, while the right side face of 15 is located indirectly on a portion of the right side face of main body 13) along a normal of the plane of the side face (both electrode 14 and 15 extend, from left to right in Fig. 3, and, as such, are located along a direction perpendicular to the vertical plane of the respective side faces).
Regarding claim 40, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, and further teaches wherein the main body (13) has a shape of a cuboid, a cylinder, or a film (cuboid shown in Figure 3.  The plain and customary meaning of “cuboid” is “a rectangular parallelepiped,” www.dictionary.com/browse/cuboid, viewed on 06/01/2021).  

    PNG
    media_image5.png
    532
    691
    media_image5.png
    Greyscale

Regarding claim 41, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, and further teaches wherein the side face comprises first side faces being planes (vertical planes as shown above) defined by L x H (Front and rear side faces of 13) and second side faces being planes defined by B x H (Left and Right side faces of 13), and wherein the first and second electrodes (14 and 15) are located on normal of the planes of the first side faces (electrodes 14 and 15 extend from the front surface of 13 to the rear surface of 13. An imaginary plane extending from the front to the rear of, for example electrode 14, is perpendicular to the vertical plane of the front/rear face of 13).

    PNG
    media_image5.png
    532
    691
    media_image5.png
    Greyscale

Regarding claim 42, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, and further teaches wherein the side face comprises first side faces being planes defined by L x H (Front and rear side faces of 13) and second side faces being planes defined by B x H (Left and Right side faces of 13), and wherein the first and second electrodes (14 and 15) are located on normal of the planes of the second side faces (electrodes 14 and 15 extend from the left and right surface of 13, respectively, and extend inwardly some distance. An imaginary plane extending from the left to the right of, for example electrode 14, is perpendicular to the vertical plane of the second side face).
Regarding claim 43, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, and further teaches wherein the following is true: L ≥ B > H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.).
Regarding claim 45, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image3.png
    540
    664
    media_image3.png
    Greyscale

a main body (defined by PTC material 13 and layers 11 and 12) having a length L, a width B, and a height H comprising a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) comprising an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes),
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-44; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.) (Thickness of combined ZTC layers 11, 12 is from 0.0032 to 0.1 cm) [Based on the dimensions given, the main body as a height H dimension of 0.0532 to 0.2 cm.  The “Length” of the main body is ≥ the width L of 1.6-45 cm which is ≥ the height H of 0.0532 to 0.2 cm], 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is as being 0.0532 to 0.2 cm, as detailed above.  Therefore d > H), 

    PNG
    media_image4.png
    489
    655
    media_image4.png
    Greyscale

wherein the main body comprises a top surface (Upper surface of 13 covered by layer 11) and a bottom surface (Bottom surface of 13 covered by layer 12), each being a plane and each defined by L x B (dimensions L and B defined the surface area of the top and bottom surfaces of 13), and

    PNG
    media_image6.png
    532
    693
    media_image6.png
    Greyscale

a first side face and a second side faces, each being a plane and connecting the top surface to the bottom surface (as annotated above in Figure 3.  The main body includes a left side face, a front side face, a right side face, and a rear side face, each defined by a vertical plane and connecting the top and bottom surface of the main body),

    PNG
    media_image5.png
    532
    691
    media_image5.png
    Greyscale

wherein the first electrode is located at a normal of a plane of the first side face  and the second electrode is located along a normal of a plane of the second side face (electrodes 14 and 15 extend from the left and right surface of 13, respectively, and extend inwardly some distance. An imaginary plane extending from the left to the right of, for example electrode 14, is perpendicular to the vertical plane of the second side face) (electrodes 14 and 15 extend from the front surface of 13 to the rear surface of 13. An imaginary plane extending from the front to the rear of, for example electrode 14, is perpendicular to the vertical plane of the front/rear face of 13),
wherein the first electrode and the second electrode are located on opposite sides of the main body (electrode 14 is located on the right side left side of 13 while electrode 15 is located on the left side of 13.  Similarly, electrode 14 is located on the upper side of 13 while electrode 15 is located on the bottom side.), and
wherein each first and second electrode (14 and 15) continuously extend over a portion of the top surface and the bottom surface and cover the portion of the top surface and the bottom surface (Taking a conventional Cartesian coordinate system in mind, electrodes 14 and 15 extend continuously along X and Z direction defining a surface area that overlaps a corresponding portion of the top and bottom surfaces).


    PNG
    media_image7.png
    550
    667
    media_image7.png
    Greyscale

Regarding claim 48, Smith-Johannsen teaches each claimed limitation, as applied in claim 45, and further teaches wherein the planes of the first and second side faces (front and rear faces) are defined by L and H (i.e., the overall length, left to right, and the height “t”.  Here, the vertical planes of the front and rear faces are defined by the dimension L and the dimension H).

    PNG
    media_image8.png
    532
    694
    media_image8.png
    Greyscale

Regarding claim 49, Smith-Johannsen teaches each claimed limitation, as applied in claim 45, and further teaches wherein the planes of the first and second side faces (left and right faces) are defined by B and H (i.e., the width front to back and the height “t”.  Here, the vertical planes of the left and right faces are defined by the dimension B and the dimension H).
Regarding claim 50, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, and further teaches wherein the first electrode and the second electrode are located on opposite sides of the main body (electrode 14 is located on the right side left side of 13 while electrode 15 is located on the left side of 13.  Similarly, electrode 14 is located on the upper side of 13 while electrode 15 is located on the bottom side.), and wherein each first and second electrode (14 and 15) continuously extend over a portion of the top surface and the bottom surface and cover the portion of the top surface and the bottom surface (Taking a conventional Cartesian coordinate system in mind, electrodes 14 and 15 extend continuously along X and Z direction defining a surface area that overlaps a corresponding portion of the top and bottom surfaces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, and in further view of Chan et al. (U.S. Patent 4801785), hereinafter Chan.
Regarding claim 13, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image3.png
    540
    664
    media_image3.png
    Greyscale

a main body having a length L, a width B, and a height H comprising a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) comprising an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes), 
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H),
wherein the following is true:
1 cm ≤ B ≤ 4 cm (6:40-45; 1.6 cm to 45 cm), and 
100 µm ≤ H (6:40-45; 0.05-0.1 cm).  
Smith-Johannsen teaches each claimed limitation except for wherein the main body comprises doped BaTiO3, wherein the main body comprises Sr, Pb, and/or Ca, wherein the main body comprises a rare earth element, Mn, Fe, and/or Al, wherein the electrodes comprise Cr, Ni, Ti, Al, Ag, Cu, and/or Au, wherein the following is true: 2.5 cm ≤ L ≤ 5 cm.
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the main body (3) to comprise doped BaTiO3 (3:35-44; “ceramic green sheets 1a to 1f are composed essentially of material that shows positive temperature coefficient of resistance after sintering. For example, the material therefor may contain barium titanate (BaTiO3), with yttrium oxide (Y2O3) serving as a semiconductoring agent (dopant), manganese dioxide (MnO2) serving as a characteristic improving agent for increasing the positive temperature coefficient of resistance, and silicon dioxide (SiO2) serving as a mineralizer).  
Mandai further teaches using a rare earth element, Mn, Fe, and/or Al as a PTC material (1:10-21; “…a positive temperature coefficient of resistance is formed of semiconductor ceramic material composed mainly of barium titanate and a small amount of a rare earth element such as niobium (Nb), antimony (Sb), tantalum (Ta), tungsten (W), yttrrium (Y) or another rare earth element. Manganese (Mn) is added as a characteristic improving agent for increasing the positive temperature coefficient of resistance, along with silicon dioxide (SiO2) and/or aluminum oxide (Al2O3) serving as mineralizer…”).  
Mandai further teaches the electrodes comprising Cr, Ni, Ti, Al, Ag, Cu, and/or Au. (4:30-31; electrodes 13a and 13b comprise “nickel films”) (1:22-27 discloses that it is “well known that such electrodes having ohmic properties may be formed of a metal such as indium-gallium alloy, nickel, or aluminum”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Mandai, by substituting the PTC material of the main body and the material of the electrodes of Smith-Johannsen, with the teachings of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. doped barium titanate ceramic/rare earth element, Mn, Fe, and/or Al), as well as, art recognized electrode materials performing the same function of exhibiting a positive temperature coefficient of resistance and conducting current to the PTC material, respectively, and the results of the substitution would have been predictable. (See MPEP 2144.06-II and 2143-I-B). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle” (MPEP 2144.07).  Here, doped barium titanate ceramic and rare earth element, Mn, Fe, and/or Al are art recognized materials suitable for the intended purpose of exhibiting PTC properties. Similarly, the electrodes comprising Cr, Ni, Ti, Al, Ag, Cu, and/or Au are art recognized materials suitable for the intended purpose of electrodes.
The combination of Smith-Johannsen and Mandai teaches each claimed limitation except for the main body comprising Sr, Pb, and/or Ca and wherein the following is true: 2.5 cm ≤ L ≤ 5 cm.
Yamauchi teaches that it is known in the art of PTC heaters (1:9-12; PTC thermistor/panel heater) to use a PTC ceramic material as the main body (barium titanate used as a PTC ceramic for the heating element; 4:31-41). Yamauchi further teaches that the “electrical resistance of the barium titanate sintering increases non-linearly with an elevating temperature by applying a current thereto, as to reach a value 10,000 times that of the room temperature at a temperature not lower than the Curie” and that “the Curie point can be freely controlled by adding elements such as lead and strontium to the ceramic sintering element” (4:37-46).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai, with Yamauchi, by adding to the PTC material of the main body of Smith-Johannsen, as modified by Mandai to comprise a barium titanate ceramic, with the lead and strontium materials of Yamauchi, for in doing so would allow the Curie point to be freely controlled.
The combination of Smith-Johannsen, Mandai, and Yamauchi teaches each claimed limitation except for wherein the following is true: 2.5 cm ≤ L ≤ 5 cm.

    PNG
    media_image9.png
    187
    417
    media_image9.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) for the length to be 2.5 cm ≤ L ≤ 5 cm (5:10-18; “The device may be any suitable size and shape. The preferred size and shape depends on the application of the device. For some applications either a strip shape or a square or rectangular shape is preferred. Where a strip is used it preferably has width of 1 to 4 inches…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified with Mandai and Yamauchi, with Chan, by replacing the length of the main body of Smith-Johannsen, being of some value, with the teachings of Chan, since the length of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the length of the main body defines the length of the heater, which relates to the surface area being heated by the heater. Chan teaches that the “preferred size and shape depends on the application.” Varying the length of the main body would increase or decrease the surface area of the heater, thereby tailoring the heater to a suitable application. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The primary combination teaches each claimed limitation and further teaches 
wherein fluctuations of a resistance the PTC material are reduced.  
With respect to the instant application, paragraph 0003 (as published) discloses that the electrical resistance of a PTC material “increases with rising temperature.”  Paragraph 0010 states that “In contrast to conventional PTC heaters, fluctuations of the resistance are reduced by the displacement of the position of the electrodes,” while Paragraph 0008 discloses that the electrodes have a “spacing from one another which is greater than the height of the heater.” 
Smith-Johannsen, as modified, teaches the first and second electrodes being spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  That is, Smith-Johannsen teaches that the electrodes have a “spacing from one another which is greater than the height of the heater.”  As Smith-Johannsen teaches the same relative arrangement of the electrodes to the main body, and, as modified, teaches the same material composition, it is reasonable to conclude that, based on the structural similarity between the primary combination and the disclosed invention, that the primary combination would also be capable of, at least to some extent, reducing fluctuations of a resistance of the PTC material.
The primary combination teaches each claimed limitation and further teaches 
wherein variations of a total conductivity of the heater are reduced.
With respect to the instant application, paragraph 0003 (as published) discloses that the electrical resistance of a PTC material “increases with rising temperature.”  Paragraph 0010 states that “In contrast to conventional PTC heaters, fluctuations of the resistance are reduced by the displacement of the position of the electrodes” and that “Variations of the total conductivity of the component are accordingly reduced.” Paragraph 0008 discloses that the electrodes have a “spacing from one another which is greater than the height of the heater.”  
Smith-Johannsen, as modified, teaches the first and second electrodes being spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  That is, Smith-Johannsen teaches that the electrodes have a “spacing from one another which is greater than the height of the heater.”  As Smith-Johannsen teaches the same relative arrangement of the electrodes to the main body, and, as modified, teaches the same material composition, it is reasonable to conclude that, based on the structural similarity between the primary combination and the disclosed invention, that the primary combination would also be capable of, at least to some extent, reducing a total conductivity of the heater.
The primary combination teaches each claimed limitation and further teaches  wherein a switch-on current is reduced while the same total resistance of the heater is maintained.  
Paragraph 0002 of the instant application discloses that the “invention relates to PTC heaters, in which the switch-on current is reduced.”  Paragraph 0005 discloses that known PTC heaters “are distinguished by relatively high switch-on current and…relatively low breakdown voltage” and that these “electrical parameters are moreover very strongly dependent on variations of the processes during the production of the heater.”  Paragraph 0011 discloses that because “the electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body, the switch-on current is reduced, in particular if the same total resistance of the heater is maintained.”  
Smith-Johannsen, as modified, teaches the first and second electrodes being spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  Further, Smith-Johannsen teaches that the “electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body.”  That is, Smith-Johannsen teaches the electrodes being located on opposite sides (i.e., remote ends) of the main body.  As Smith-Johannsen teaches the same relative arrangement of the electrodes to the main body, and, as modified, teaches the same material composition, it is reasonable to conclude that, based on the structural similarity between the primary combination and the disclosed invention, that the primary combination would also be capable of, at least to some extent, reducing switch-on current while maintaining the same total resistance of the heater.
The primary combination teaches each claimed limitation and further teaches  wherein a breakdown voltage is elevated and a sensitivity with respect to variations during production is reduced. 
Paragraph 0005 of the instant application discloses that known PTC heaters “are distinguished by relatively high switch-on current and…relatively low breakdown voltage” and that these “electrical parameters are moreover very strongly dependent on variations of the processes during the production of the heater.”  Paragraph 0011 discloses that because “the electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body, the switch-on current is reduced, in particular if the same total resistance of the heater is maintained” and that the “breakdown voltage is elevated and the sensitivity with respect to variations during the production is reduced.” 
Smith-Johannsen, as modified, teaches the first and second electrodes being spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  Further, Smith-Johannsen teaches that the “electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body.”  That is, Smith-Johannsen teaches the electrodes being located on opposite sides (i.e., remote ends) of the main body.  As Smith-Johannsen teaches the same relative arrangement of the electrodes to the main body, and, as modified, teaches the same material composition, it is reasonable to conclude that, based on the structural similarity between the primary combination and the disclosed invention, that the primary combination would also be capable of, at least to some extent, elevating a breakdown voltage and reducing a sensitivity with respect to variations during production.
The primary combination teaches each claimed limitation and further teaches 
wherein nonlinear effects at grain boundaries are reduced.
Paragraph 0010 discloses that “Nonlinear behavior increases with increasing voltage and/or increasing electrical field strength” and that “Nonlinear effects are reduced by an enlargement of the spacing of the electrodes and, accompanying this, by a reduction of the electrical field strength in the interior of the varistor material at constant voltage.” Paragraph 0011 discloses that because “the electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body, the switch-on current is reduced, in particular if the same total resistance of the heater is maintained” and that the “electrical field in the material of the PTC heater is reduced, which also reduces nonlinear effects, for example, at grain boundaries.” 
Smith-Johannsen, as modified, teaches the first and second electrodes being spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  Further, Smith-Johannsen teaches that the “electrodes of the heater are not located on the large surfaces lying close to one another of a flatly formed main body, but rather the electrodes are located at the more remote ends of the main body.”  That is, Smith-Johannsen teaches the electrodes being located on opposite sides (i.e., remote ends) of the main body.  As Smith-Johannsen teaches the same relative arrangement of the electrodes to the main body, and, as modified, teaches the same material composition, it is reasonable to conclude that, based on the structural similarity between the primary combination and the disclosed invention, that the primary combination would also be capable of, at least to some extent, reducing nonlinear effects at grain boundaries.
Regarding claim 15, the primary combination, as applied to claim 13, teaches each claimed limitation.
Smith-Johannsen further teaches wherein the main body (13) has a shape of a cuboid, a cylinder, a film, or an ellipsoid (cuboid shown in Figure 3.  The plain and customary meaning of “cuboid” is “a rectangular parallelepiped,” www.dictionary.com/browse/cuboid, viewed on 06/01/2021).  
Regarding claims 22-23, the primary combination, as applied to claim 13, teaches each claimed limitation except for a dielectric layer on a lateral surface of the main body (claim 22) and wherein the dielectric layer comprises an oxidic ceramic (claim 23).  

    PNG
    media_image9.png
    187
    417
    media_image9.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) to use a dielectric layer (layers 4 and 5) on a lateral surface of the main body (3) and wherein the dielectric layer comprises an oxidic ceramic (5:59-61; aluminum oxide) (note: paragraph 0025 of the instant application, as published, states that the dielectric layer can have an oxidic ceramic “for example, based on an aluminum oxide.”) (Here, Chan teaches aluminum oxide layers 4/5 and, as such, teaches dielectric layers).  
The advantage of combining the teachings of Chan is that in doing so would provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai and Yamauchi, with Chan, by adding to the main body of Smith-Johannsen, with the teachings of Chan, in order to provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chan et al. (U.S. Patent 4801785), hereinafter Chan, and in further view of Baiatu et al. (U.S. Patent 5602520), hereinafter Baiatu.
Regarding claim 24, the primary combination, as applied to claim 13, teaches each claimed limitation except for a cooling element connected to the main body, wherein the cooling element is configured to emit heat dissipated in the main body to surroundings.

    PNG
    media_image10.png
    204
    502
    media_image10.png
    Greyscale

Baiatu teaches that it is known in the art of electrical resistance devices exhibiting PTC behavior (Abstract; “electrical resistance element (10) includes a resistance body (3), which is arranged between two plane-parallel, pressurized electrodes (1, 2), has PTC behavior and comprises a polymer matrix and two filler components of electrically conducting particles embedded into the polymer matrix…”) (fig. 3) to use a cooling element connected to the main body, wherein the cooling element is configured to emit heat dissipated in the main body to surroundings (2:19-20; copper-containing) (4:18-25; “…the faces of the electrodes 1, 2 turned away from the resistance body 3 may bear cooling ribs 8. Instead of cooling ribs 8, each of the electrodes 1, 2 may also bear some other heat sink, for example a liquid cooler. By means of such heat sinks connected to the outer surface of at least one of the two electrodes 1, 2, the nominal current carrying capacity can be additionally increased by virtue of increased heat dissipation.”).
The advantage of combining the teachings of Baiatu is that in doing so would provide a means to dissipate heat away from the main body and electrodes, thereby cooling the device and preventing excessively high temperatures that could result in injury and/or damage.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai and Yamauchi, with Baiatu, by adding to the main body and electrodes of Smith-Johannsen, with the teachings of Baiatu, in order to provide a means to dissipate heat away from the main body and electrodes, thereby cooling the device and preventing excessively high temperatures that could result in injury and/or damage.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chan et al. (U.S. Patent 4801785), hereinafter Chan, and in further view of Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu.
Regarding claim 36, the primary combination, as applied to claim 13, teaches each claimed limitation except for the use of a carrier, wherein the main body and the first and second electrodes are arranged on the same surface of the carrier.
Note: for context, paragraph 0019 of the instant application, as published, states that “the carrier is used to give the PTC heater a stable shape. Moreover, the carrier can also help to emit energy dissipated in the main body to the surroundings.
Based on such information, the broadest reasonable interpretation of “carrier” includes structures that provide stability to the PTC heater and/or aid in emitting energy dissipated in the main body.

    PNG
    media_image11.png
    157
    529
    media_image11.png
    Greyscale

Chu teaches that it is known in the art of PTC heaters (Abstract and paragraphs 0010) (Fig. 18; PTC heater 310 comprising a main body/PTC element 312, a first electrode 315 and a second electrode 316-paragraph 0110) to use a carrier (supporting unit 311) (paragraph 0102 and 0104 state that supporting unit 311 supports PTC element 312) (para. 0105; “the supporting unit 311 may include a polymer-based material, e.g., polyimide, polyimideamide and fluoropolymers, for example, or a metal. In such an embodiment, the fluoropolymers may include fluorinated PEEK, PTFE, PFA and FEP, for example. In such an embodiment, the metal may include a stainless steel, nickel, copper, brass, and alloys thereof. However, materials for forming the supporting unit 311 are not limited to the materials stated above. In an embodiment, where the supporting unit 311 includes a conductive metal, an insulation layer (not shown) may be interposed between the supporting unit 311 and the resistance heating element 312. In an embodiment, an insulation layer (not shown) may be interposed between electrodes 315 and 316, which will be described below, and the supporting unit 311.”), wherein the main body (312) and the first and second electrodes (315/316) are arranged on the same surface of the carrier (311) (para. 0108 states that “the electrodes 315 and 316 are arranged on the supporting unit 311 to be apart from each other in the width-wise direction and contact the resistance heating element 312.”) (Fig. 18, above, clearly shows, electrodes 315 and 316 and PTC element 312 being arranged on the same-upper-surface of supporting unit 311).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified above, with Chu, by adding to PTC heater of Smith-Johannsen, and specifically to the main body and the first and second electrodes, with the teachings of Chu, in order to provide a means for supporting the main body and the first and second electrodes, where such means offers a degree of rigidity (based on the material, for instance, metal), thereby providing a stable shape to the PTC heater.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chan et al. (U.S. Patent 4801785), hereinafter Chan, and in view of Mikkelsen et al. (U.S. Publication 2012/0175362), hereinafter Mikkelsen.
Regarding claim 37, the primary combination, as applied to claim 13, teaches each claimed limitation except for wherein H is 4 mm or 5 mm.  As detailed in claim 13, Smith-Johannsen teaches the dimension “H” being 0.05 to 0.1 cm.
Mikkelsen teaches that it is known in the art of PTC heating elements (para. 0001) (Figures 1 or 4; PTC heating element 10 comprising first and second electrodes 17 and PTC compound 13.  Paragraph 0026 discloses that PTC compound 13 comprises an electrically insulating amorphous polymer with electrically conductive particles of PTC type dispersed therein, such as carbon black. This corresponds to the carbon black dispersed within the thermoplastic resin of the main body of Smith-Johannsen) for the main body (13) to have a height of 4 mm or 5 mm (para. 0013, thickness may be between 10 and 10000 microns, which converts to 0.01 mm to 10 mm) (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05-I).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified above, with Mikkelsen, by modifying the height of the PTC heater of Smith-Johannsen, with the teachings of Mikkelsen, since the height of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the height of the main body defines the thickness of the heater, which relates to the surface area being heated by the heater. Mikkelsen teaches, in paragraph 0004, that “PTC heating elements of different sizes and structure have to be held on stock, which is costly, or tailored PTC heating elements are manufactured on request, which is time consuming.” Varying the height of the main body would increase or decrease the surface area of the heater, thereby tailoring the heater to a suitable application. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi.
Regarding claim 39, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, except for wherein the main body comprises doped BaTiO3, wherein the main body comprises Sr, Pb, and/or Ca, wherein the main body comprises a rare earth element, Mn, Fe, and/or Al.
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the main body (3) to comprise doped BaTiO3 (3:35-44; “ceramic green sheets 1a to 1f are composed essentially of material that shows positive temperature coefficient of resistance after sintering. For example, the material therefor may contain barium titanate (BaTiO3), with yttrium oxide (Y2O3) serving as a semiconductoring agent (dopant), manganese dioxide (MnO2) serving as a characteristic improving agent for increasing the positive temperature coefficient of resistance, and silicon dioxide (SiO2) serving as a mineralizer).  
Mandai further teaches using a rare earth element, Mn, Fe, and/or Al as a PTC material (1:10-21; “…a positive temperature coefficient of resistance is formed of semiconductor ceramic material composed mainly of barium titanate and a small amount of a rare earth element such as niobium (Nb), antimony (Sb), tantalum (Ta), tungsten (W), yttrrium (Y) or another rare earth element. Manganese (Mn) is added as a characteristic improving agent for increasing the positive temperature coefficient of resistance, along with silicon dioxide (SiO2) and/or aluminum oxide (Al2O3) serving as mineralizer…”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Mandai, by substituting the PTC material of the main body of Smith-Johannsen, with the teachings of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. doped barium titanate ceramic/rare earth element, Mn, Fe, and/or Al) performing the same function of exhibiting a positive temperature coefficient of resistance and the results of the substitution would have been predictable. (See MPEP 2144.06-II and 2143-I-B). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle” (MPEP 2144.07).  Here, doped barium titanate ceramic and rare earth element, Mn, Fe, and/or Al are art recognized materials suitable for the intended purpose of exhibiting PTC properties. 
The combination of Smith-Johannsen and Mandai teaches each claimed limitation except for the main body comprising Sr, Pb, and/or Ca.
Yamauchi teaches that it is known in the art of PTC heaters (1:9-12; PTC thermistor/panel heater) to use a PTC ceramic material as the main body (barium titanate used as a PTC ceramic for the heating element; 4:31-41). Yamauchi further teaches that the “electrical resistance of the barium titanate sintering increases non-linearly with an elevating temperature by applying a current thereto, as to reach a value 10,000 times that of the room temperature at a temperature not lower than the Curie” and that “the Curie point can be freely controlled by adding elements such as lead and strontium to the ceramic sintering element” (4:37-46).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai, with Yamauchi, by adding to the PTC material of the main body of Smith-Johannsen, as modified by Mandai to comprise a barium titanate ceramic, with the lead and strontium materials of Yamauchi, for in doing so would allow the Curie point to be freely controlled.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Chan et al. (U.S. Patent 4801785), hereinafter Chan.
Regarding claim 44, Smith-Johannsen teaches each claimed limitation, as applied in claim 38, including wherein the following is true:
1 cm ≤ B ≤ 4 cm (6:40-45; 1.6 cm to 45 cm), and 
100 µm ≤ H (6:40-45; 0.05-0.1 cm).  
Smith-Johannsen is silent on 2.5 cm ≤ L ≤ 5 cm.

    PNG
    media_image9.png
    187
    417
    media_image9.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) for the length to be 2.5 cm ≤ L ≤ 5 cm (5:10-18; “The device may be any suitable size and shape. The preferred size and shape depends on the application of the device. For some applications either a strip shape or a square or rectangular shape is preferred. Where a strip is used it preferably has width of 1 to 4 inches…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Chan, by replacing the length of the main body of Smith-Johannsen, being of some value, with the teachings of Chan, since the length of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the length of the main body defines the length of the heater, which relates to the surface area being heated by the heater. Chan teaches that the “preferred size and shape depends on the application.” Varying the length of the main body would increase or decrease the surface area of the heater, thereby tailoring the heater to a suitable application. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Alternative Rejections
Claims 38, 40-43, 45, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Ikeda et al. (U.S. Patent 6441717).
Regarding claim 37, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image3.png
    540
    664
    media_image3.png
    Greyscale

a main body having a length L, a width B, and a height H comprising a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) comprising an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes), 
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H),

    PNG
    media_image4.png
    489
    655
    media_image4.png
    Greyscale


wherein the main body comprises a top surface (Upper surface of 13 covered by layer 11) and a bottom surface (Bottom surface of 13 covered by layer 12) each being a plane and each defined by L x B (dimensions L and B defined the surface area of the top and bottom surfaces of 13), and a side face (indicated by the smaller annotated arrows.  That is, main body 13 comprises a rear side face, a front side face, and left and right side faces) connecting the top surface to the bottom surface and also being a plane (i.e., the side face extends along an imaginary vertical plane perpendicular to the horizontal planes of the top and bottom surface).
While Smith-Johannsen teaches the electrodes being located relative to the side face of the main body, Smith-Johannsen does not explicitly state wherein the first and second electrodes (14 and 15) are located on portions of the side face along a normal of the plane of the side face.

    PNG
    media_image12.png
    172
    418
    media_image12.png
    Greyscale

Figure 1 of Ikeda et al.

Ikeda teaches that it is known in the art of PTC heaters (1:10-14; “When overcurrent is applied in an electric circuit, conductive polymers with PTC properties spontaneously emit heat and thermally expand to become a high resistance, thereby lowering the current to a safe small-current level.”) (Figures 1a-b; main body having a length, width, and height and comprising a PTC material. 4:3-7; conductive polymer 11 is a rectangular parallelepiped conductive polymer with PTC properties comprising a mixture of a high density polyethylene which is a crystalline polymer, and carbon black, a conductive particle.) to use a first (13a) and second electrode (13b) comprising an electrically conductive material (4:18-30; first and second side electrodes 13a and 13b are made with nickel plating layers) [See also electrodes 12a-d made from copper foil and the like: 4:12-17].
Ikeda teaches the main body (11) having a top surface (surface of 11 contacting 14a) and a bottom surface (surface of 11 contacting 14b, each being a plane and each being defined by L x B (L x B defined the surface area of the top and bottom surface of 11), and a side face (left, right, front, and rear side faces) connecting the top surface to the bottom surface and also being a plane.

    PNG
    media_image13.png
    409
    750
    media_image13.png
    Greyscale

Figure 1a (taking the left and right sides as the claimed side faces)

    PNG
    media_image14.png
    409
    750
    media_image14.png
    Greyscale

Figure 1a (taking the front and rear sides as the claimed side faces)

Ikeda further teaches wherein the first and second electrodes (13a and 13b) are located on portions of the side face along a normal of the plane of the side face (Taking the plane of the left and right side faces of main body 11, electrodes 13a and 13b are located on the right and left side faces, respectively, and extend along the side faces in the Z-axis direction.  In this case upper and lower portions of electrodes 13a and 13b bed at a 90° relative to the vertical Y-axis.  These bent portions extend along a normal, X-axis direction, of the plane of the left and right side faces.) (Taking the side faces to refer to the front and rear side faces of main body 11, the electrodes 13a and 13b are located on portions of the front and rear side faces along a normal of the plane of such faces.  In this case the electrodes extend in a plane defined by the Y and Z axis while the front and rear faces are defined by the Y and X axis.  Therefore, the electrodes 13a and 13b extend along a normal of the plane of the front and rear faces.).

    PNG
    media_image15.png
    245
    523
    media_image15.png
    Greyscale

Figure 6 of the instant application

Ikeda teaches a substantially similar arrangement of first and second electrodes (13a and 13b) relative to the main body (11) of the instant application (Fig. 6, above).  Figure 6 shows first and second electrodes EL1 and EL2 located on opposite end faces of main body GK (i.e., the left and right side faces).  Taking the same coordinate system used above in Ikeda, the electrodes EL1 and EL2 are located on portions of the side face along a normal of the plane of the side face in much the same manner as shown in Ikeda.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Ikeda, by replacing the relative arrangement of the electrodes to the main body of Smith-Johannsen, with the teachings of Ikeda, for in doing so would provide an electrode arrangement that covers the entire surface of the side of the main body, which would improve the connection between the main body and the electrode (2:30-44). Furthermore, the relative positioning of the electrodes to the main body refers merely to the rearrangement of parts which would be an obvious matter of design choice as having the electrodes extend along a normal of the plane of the side faces would not have modified the operation of the PTC heater of Smith-Johannsen.  That is, the heater of Smith-Johannsen would still function as a PTC heater if the electrodes 14 and 15 are moved to extend along the side faces as shown in Ikeda.  See MPEP 2144-04-VI-C.
Regarding claim 40, the primary combination teaches each claimed limitation, as applied in claim 38, and further teaches [Smith-Johannsen ] wherein the main body (13) has a shape of a cuboid, a cylinder, or a film (cuboid shown in Figure 3.  The plain and customary meaning of “cuboid” is “a rectangular parallelepiped,” www.dictionary.com/browse/cuboid, viewed on 06/01/2021).  
Ikeda further teaches, as detailed above, that the main body (11) is a rectangular parallelepiped.
Regarding claim 41, the primary combination, teaches each claimed limitation, as applied in claim 38, and further teaches wherein [Ikeda] the side face comprises first side faces being planes defined by L x H (Front and rear side faces of 11) and second side faces being planes defined by B x H (Left and Right side faces of 11), and wherein the first and second electrodes (13a and 13b) are located on normal of the planes of the first side faces (as detailed above in claim 38).
Regarding claim 42, the primary combination, teaches each claimed limitation, as applied in claim 38, and further teaches [Ikeda] wherein the side face comprises first side faces being planes defined by L x H (Front and rear side faces of 11) and second side faces being planes defined by B x H (Left and Right side faces of 11), and wherein the first and second electrodes (13a and 13b) are located on normal of the planes of the second side faces (as detailed in claim 38, above).
Regarding claim 43, the primary combination, teaches each claimed limitation, as applied in claim 38, and further teaches [Smith-Johannsen] wherein the following is true: L ≥ B > H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.).
Regarding claim 45, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image3.png
    540
    664
    media_image3.png
    Greyscale


a main body (defined by PTC material 13 and layers 11 and 12) having a length L, a width B, and a height H comprising a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) comprising an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes),
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-44; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.) (Thickness of combined ZTC layers 11, 12 is from 0.0032 to 0.1 cm) [Based on the dimensions given, the main body as a height H dimension of 0.0532 to 0.2 cm.  The “Length” of the main body is ≥ the width L of 1.6-45 cm which is ≥ the height H of 0.0532 to 0.2 cm], 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is as being 0.0532 to 0.2 cm, as detailed above.  Therefore d > H), 

    PNG
    media_image4.png
    489
    655
    media_image4.png
    Greyscale

wherein the main body comprises a top surface (Upper surface of 13 covered by layer 11) and a bottom surface (Bottom surface of 13 covered by layer 12), each being a plane and each defined by L x B (dimensions L and B defined the surface area of the top and bottom surfaces of 13), and

    PNG
    media_image6.png
    532
    693
    media_image6.png
    Greyscale

a first side face and a second side faces, each being a plane and connecting the top surface to the bottom surface (as annotated above in Figure 3.  The main body includes a left side face, a front side face, a right side face, and a rear side face, each defined by a vertical plane and connecting the top and bottom surface of the main body),
wherein the first electrode and the second electrode are located on opposite sides of the main body (electrode 14 is located on the right side left side of 13 while electrode 15 is located on the left side of 13.  Similarly, electrode 14 is located on the upper side of 13 while electrode 15 is located on the bottom side.), and
wherein each first and second electrode (14 and 15) continuously extend over a portion of the top surface and the bottom surface and cover the portion of the top surface and the bottom surface (Taking a conventional Cartesian coordinate system in mind, electrodes 14 and 15 extend continuously along X and Z direction defining a surface area that overlaps a corresponding portion of the top and bottom surfaces).
While Smith-Johannsen teaches the electrodes being located relative to the side face of the main body, Smith-Johannsen does not explicitly state wherein the first electrode is located at a normal of a plane of the first side face and the second electrode is located along a normal of a plane of the second side face. 


    PNG
    media_image12.png
    172
    418
    media_image12.png
    Greyscale

Figure 1 of Ikeda et al.

Ikeda teaches that it is known in the art of PTC heaters (1:10-14; “When overcurrent is applied in an electric circuit, conductive polymers with PTC properties spontaneously emit heat and thermally expand to become a high resistance, thereby lowering the current to a safe small-current level.”) (Figures 1a-b; main body having a length, width, and height and comprising a PTC material. 4:3-7; conductive polymer 11 is a rectangular parallelepiped conductive polymer with PTC properties comprising a mixture of a high density polyethylene which is a crystalline polymer, and carbon black, a conductive particle.) to use a first (13a) and second electrode (13b) comprising an electrically conductive material (4:18-30; first and second side electrodes 13a and 13b are made with nickel plating layers) [See also electrodes 12a-d made from copper foil and the like: 4:12-17].
Ikeda teaches the main body (11) having a top surface (surface of 11 contacting 14a) and a bottom surface (surface of 11 contacting 14b, each being a plane and each being defined by L x B (L x B defined the surface area of the top and bottom surface of 11), and a first and second side face (left, right, front, and rear side faces) connecting the top surface to the bottom surface and also being a plane.

    PNG
    media_image13.png
    409
    750
    media_image13.png
    Greyscale

Figure 1a (taking the left and right sides as the claimed side faces)

    PNG
    media_image14.png
    409
    750
    media_image14.png
    Greyscale

Figure 1a (taking the front and rear sides as the claimed side faces)

Ikeda further teaches wherein the first electrode  is located at a normal of a plane of the first side face and the second electrode is located along a normal of a plane of the second side face (Taking the plane of the left and right side faces of main body 11, electrodes 13a and 13b are located on the right and left side faces, respectively, and extend along the side faces in the Z-axis direction.  In this case upper and lower portions of electrodes 13a and 13b bed at a 90° relative to the vertical Y-axis.  These bent portions extend along a normal, X-axis direction, of the plane of the left and right side faces.) (Taking the side faces to refer to the front and rear side faces of main body 11, the electrodes 13a and 13b are located on portions of the front and rear side faces along a normal of the plane of such faces.  In this case the electrodes extend in a plane defined by the Y and Z axis while the front and rear faces are defined by the Y and X axis.  Therefore, the electrodes 13a and 13b extend along a normal of the plane of the front and rear faces.).
Ikeda also teaches wherein the first electrode and the second electrode (13a and 13b) are located on opposite sides of the main body (electrode 13b is located on the left side of 11 while electrode 13a is located on the right side of 11.), and wherein each first and second electrode (13a and 13b) continuously extend over a portion of the top surface and the bottom surface and cover the portion of the top surface and the bottom surface (Taking a conventional Cartesian coordinate system in mind, electrodes 13a and 13b extend continuously along X and Z direction defining a surface area that overlaps a corresponding portion of the top and bottom surfaces).

    PNG
    media_image15.png
    245
    523
    media_image15.png
    Greyscale

Figure 6 of the instant application

Ikeda teaches a substantially similar arrangement of first and second electrodes (13a and 13b) relative to the main body (11) of the instant application (Fig. 6, above).  Figure 6 shows first and second electrodes EL1 and EL2 located on opposite end faces of main body GK (i.e., the left and right side faces).  Taking the same coordinate system used above in Ikeda, the electrodes EL1 and EL2 are located on portions of the side face along a normal of the plane of the side face in much the same manner as shown in Ikeda.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Ikeda, by replacing the relative arrangement of the electrodes to the main body of Smith-Johannsen, with the teachings of Ikeda, for in doing so would provide an electrode arrangement that covers the entire surface of the side of the main body, which would improve the connection between the main body and the electrode (2:30-44). Furthermore, the relative positioning of the electrodes to the main body refers merely to the rearrangement of parts which would be an obvious matter of design choice as having the electrodes extend along a normal of the plane of the side faces would not have modified the operation of the PTC heater of Smith-Johannsen.  That is, the heater of Smith-Johannsen would still function as a PTC heater if the electrodes 14 and 15 are moved to extend along the side faces as shown in Ikeda.  See MPEP 2144-04-VI-C.
Regarding claim 48, the primary combination teaches each claimed limitation, as applied in claim 45, and further teaches [Ikeda] wherein the planes of the first and second side faces (front and rear faces) are defined by L and H (i.e., the overall length, left to right, and the height “t”.  Here, the vertical planes of the front and rear faces are defined by the dimension L and the dimension H).
Regarding claim 49, the primary combination, teaches each claimed limitation, as applied in claim 45, and further teaches [Ikeda] wherein the planes of the first and second side faces (left and right faces) are defined by B and H (i.e., the width front to back and the height “t”.  Here, the vertical planes of the left and right faces are defined by the dimension B and the dimension H).
Regarding claim 50, the primary combination teaches each claimed limitation, as applied in claim 38, and further teaches [Ikeda] wherein the first electrode and the second electrode (13a and 13b) are located on opposite sides of the main body (electrode 13b is located on the left side of 11 while electrode 13a is located on the right side of 11.), and wherein each first and second electrode (13a and 13b) continuously extend over a portion of the top surface and the bottom surface and cover the portion of the top surface and the bottom surface (Taking a conventional Cartesian coordinate system in mind, electrodes 13a and 13b extend continuously along X and Z direction defining a surface area that overlaps a corresponding portion of the top and bottom surfaces).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Ikeda et al. (U.S. Patent 6441717), and in further view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi.
Regarding claim 39, the primary combination teaches each claimed limitation, as applied in claim 38, except for wherein the main body comprises doped BaTiO3, wherein the main body comprises Sr, Pb, and/or Ca, wherein the main body comprises a rare earth element, Mn, Fe, and/or Al.
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the main body (3) to comprise doped BaTiO3 (3:35-44; “ceramic green sheets 1a to 1f are composed essentially of material that shows positive temperature coefficient of resistance after sintering. For example, the material therefor may contain barium titanate (BaTiO3), with yttrium oxide (Y2O3) serving as a semiconductoring agent (dopant), manganese dioxide (MnO2) serving as a characteristic improving agent for increasing the positive temperature coefficient of resistance, and silicon dioxide (SiO2) serving as a mineralizer).  
Mandai further teaches using a rare earth element, Mn, Fe, and/or Al as a PTC material (1:10-21; “…a positive temperature coefficient of resistance is formed of semiconductor ceramic material composed mainly of barium titanate and a small amount of a rare earth element such as niobium (Nb), antimony (Sb), tantalum (Ta), tungsten (W), yttrrium (Y) or another rare earth element. Manganese (Mn) is added as a characteristic improving agent for increasing the positive temperature coefficient of resistance, along with silicon dioxide (SiO2) and/or aluminum oxide (Al2O3) serving as mineralizer…”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Ikeda, with Mandai, by substituting the PTC material of the main body of Smith-Johannsen, with the teachings of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. doped barium titanate ceramic/rare earth element, Mn, Fe, and/or Al) performing the same function of exhibiting a positive temperature coefficient of resistance and the results of the substitution would have been predictable. (See MPEP 2144.06-II and 2143-I-B). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle” (MPEP 2144.07).  Here, doped barium titanate ceramic and rare earth element, Mn, Fe, and/or Al are art recognized materials suitable for the intended purpose of exhibiting PTC properties. 
The combination of Smith-Johannsen, Ikeda, and Mandai teaches each claimed limitation except for the main body comprising Sr, Pb, and/or Ca.
Yamauchi teaches that it is known in the art of PTC heaters (1:9-12; PTC thermistor/panel heater) to use a PTC ceramic material as the main body (barium titanate used as a PTC ceramic for the heating element; 4:31-41). Yamauchi further teaches that the “electrical resistance of the barium titanate sintering increases non-linearly with an elevating temperature by applying a current thereto, as to reach a value 10,000 times that of the room temperature at a temperature not lower than the Curie” and that “the Curie point can be freely controlled by adding elements such as lead and strontium to the ceramic sintering element” (4:37-46).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Ikeda and Mandai, with Yamauchi, by adding to the PTC material of the main body of Smith-Johannsen, as modified by Mandai to comprise a barium titanate ceramic, with the lead and strontium materials of Yamauchi, for in doing so would allow the Curie point to be freely controlled.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Ikeda et al. (U.S. Patent 6441717), and in further view of Chan et al. (U.S. Patent 4801785), hereinafter Chan.
Regarding claim 44, the primary combination teaches each claimed limitation, as applied in claim 38, including wherein the following is true:
1 cm ≤ B ≤ 4 cm (6:40-45; 1.6 cm to 45 cm), and 
100 µm ≤ H (6:40-45; 0.05-0.1 cm).  
Smith-Johannsen is silent on 2.5 cm ≤ L ≤ 5 cm.

    PNG
    media_image9.png
    187
    417
    media_image9.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) for the length to be 2.5 cm ≤ L ≤ 5 cm (5:10-18; “The device may be any suitable size and shape. The preferred size and shape depends on the application of the device. For some applications either a strip shape or a square or rectangular shape is preferred. Where a strip is used it preferably has width of 1 to 4 inches…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Ikeda, with Chan, by replacing the length of the main body of Smith-Johannsen, being of some value, with the teachings of Chan, since the length of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the length of the main body defines the length of the heater, which relates to the surface area being heated by the heater. Chan teaches that the “preferred size and shape depends on the application.” Varying the length of the main body would increase or decrease the surface area of the heater, thereby tailoring the heater to a suitable application. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761